                                          Case 5:20-cv-08324-SVK Document 50 Filed 02/18/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TOPDEVZ, LLC, et al.,                            Case No. 20-cv-08324-SVK
                                   8                   Plaintiffs,
                                                                                          ORDER TERMINATING MOTION TO
                                   9             v.                                       DISMISS
                                  10     LINKEDIN CORPORATION,                            Re: Dkt. No. 29
                                  11                   Defendant.

                                  12          On January 27, 2021, Defendant LinkedIn Corporation filed a motion to dismiss the
Northern District of California
 United States District Court




                                  13   complaint in this case. Dkt. 29. On February 17, 2021, Plaintiff filed a First Amended Complaint,
                                  14   as permitted under Federal Rule of Civil Procedure 15(a)(1)(B). Dkt. 49. As a result, the Court
                                  15   terminates the motion to dismiss the original complaint as moot.
                                  16          SO ORDERED.
                                  17   Dated: February 18, 2021
                                  18

                                  19
                                                                                                  SUSAN VAN KEULEN
                                  20                                                              United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
